COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00271-CV


Pedison USA, Inc. and Dickson          §    From the 48th District Court
Ewemade
                                       §    of Tarrant County (048-263530-13)
v.
                                       §    November 23, 2016

CNC Construction Inc.                  §    Opinion by Justice Walker


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Sue Walker        ______________
                                      Justice Sue Walker